             Case 1:19-cv-00501-PAE Document 5 Filed 03/16/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


                                                     )
ODS CAPITAL LLC, Individually and on                 )    Case No. 1:19-cv-00501-PAE
Behalf of All Others Similarly Situated,             )
                                                     )    CLASS ACTION
                                Plaintiff,           )
                                                     )    DECLARATION OF CHRISTOPHER. J.
       vs.                                           )    KELLER IN SUPPORT OF
                                                     )    STIPULATION AND ORDER OF
QIHOO 360 TECHNOLOGY CO. LTD.,                       )    SUBSTITUTION OF COUNSEL
HONGYI ZHOU, XIANGDONG QI and                        )
ERIC X. CHEN,                                        )
                                                     )
                                Defendants.          )
                                                     )

  DECLARATION OF CHRISTOPHER J. KELLER IN SUPPORT OF STIPULATION
             AND ORDER OF SUBSTITUTION OF COUNSEL


       I, CHRISTOPHER J. KELLER, state as follows under the penalty of perjury, pursuant to

28 U.S.C. § 1746:

       1.       I am an attorney for Labaton Sucharow LLP (“Labaton Sucharow” or “Counsel”),

and as such I am fully familiar with the facts of this case.

       2.       I submit this declaration in support of the Stipulation and Order of Substitution of

Counsel to substitute the law firm of Pomerantz LLP (“Pomerantz”) as the attorneys of record

for plaintiff ODS Capital LLC (“ODS Capital”) in place and instead of its current counsel.

       3.       Because this case is still in its initial stages, the requested substitution of counsel

will not unnecessarily delay this action, and undersigned counsel respectfully requests that the

Court approve the Stipulation and Order of Substitution submitted herewith.
            Case 1:19-cv-00501-PAE Document 5 Filed 03/16/19 Page 2 of 2




       4.      Plaintiff ODS Capital has consented to the substitution of attorneys, as evidenced

in the Consent to Substitute Counsel accompanying this Declaration.

       5.      Labaton Sucharow and Pomerantz have both executed the Stipulation and Order

of Substitution of Counsel accompanying this Declaration.

       6.      I declare under penalty of perjury that the foregoing is true and correct.

Respectfully submitted,


DATED: March 16, 2019                                  /s/ Christopher J. Keller
                                                      Christopher J. Keller
                                                      LABATON SUCHAROW LLP
                                                      140 Broadway
                                                      New York, New York 10005
                                                      Telephone: (212) 907-0700
                                                      Facsimile: (212) 818-0477
                                                      ckeller@labaton.com




                                                 2
